                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00070-GCM
 ROSA GIL                                        )
 DANTE GIL
 ADA ARGUETA,
                                                 )
                 Plaintiffs,                     )
                                                 )
     v.                                          )         ORDER
                                                 )
 LEANDER HOLSTON                                 )
 KIRSTJEN NIELSEN
 FRANCIS CISSNA,
                                                 )
                 Defendants.                     )
                                                 )

          THIS MATTER COMES before this Court on Plaintiffs’ Unopposed Motion to Stay

(Doc. No. 24). Plaintiffs requested a stay of the Court’s Order issued on April 2, 2019 (Doc. No.

19). Both Parties submitted Motions for Reconsideration regarding that Order. (Doc. Nos. 23, 25).

For good cause shown, the Court enters the following Order:

          The Court’s Order issued on April 2, 2019 (Doc. No. 19), is STAYED pending the

resolution of the Motions to Reconsider. The Court will take up the Motions to Reconsider at a

later date.

          SO ORDERED.


                                   Signed: May 1, 2019
